MANN, Judge.
The trial judge did not follow Boykin v. Alabama, 1969, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274, and the guilty plea received cannot stand without a record supporting its voluntariness. Appellant’s contention that she was promised probation if she would waive extradition from Ohio and plead guilty is disputed by the State, which claims that no promises were made. It is clear, however, that the State’s agents discussed probation with appellant’s Ohio counsel, were advised that she would be accepted as a probationer there and there is here at least the degree of misunderstanding present in Brown v. State, Fla. 1971, 245 So.2d 41.
Reversed and remanded with directions to vacate the guilty plea.
PIERCE, C. J., and LILES, J., concur.